Title: From George Washington to the United States Senate and House of Representatives, 6 December 1792
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] December the 6th 1792.

The several measures which have been pursued to induce the hostile Indian Tribes, North of the Ohio, to enter into a conference or treaty with the United States, at which all causes of difference might be fully understood, and justly and amicably arranged, have already been submitted to both Houses of Congress.
The Papers herewith sent will inform you of the result.

Go: Washington

